Citation Nr: 0836068	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  07-13 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for spondylolysis of the 
lumbar spine, claimed as a back condition.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason Barlow, Associate Counsel






INTRODUCTION

The veteran had active military service from August 1972 to 
January 1976.   

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, 
which denied service connection for spondylolysis of the 
lumbar spine. 

The veteran also appealed denials of service connection for 
hepatitis C and hemorrhoids, but the RO has subsequently 
granted service connection for these conditions and they are 
not on appeal.  

The veteran withdrew his request for a hearing in a July 2008 
statement.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran alleges that he suffers from a back condition 
that he incurred in service.  

Service medical records indicate the veteran complained of 
low back pain in June 1973.  In July 1973 the veteran 
continued his complaints of low back pain, and he indicated 
that he had injured his back one month prior while stepping 
off a step.  There was no indication of any spasm or 
tenderness at that time.  In September 1973 the veteran again 
complained of back pain in the lumbar region and treatment 
included the application of heat.  In March 1975, the veteran 
complained of aching in his back when the weather changed to 
cold and wet.  The source of the veteran's back pain was not 
identified.  

The veteran underwent a VA examination in August 2005, and 
the VA doctor reviewed the claims file.  The veteran 
complained to the VA doctor that he was having spine problems 
and neck pain with spasms.  The doctor indicated the veteran 
had thoracic and lower spinal pain.  The veteran told the 
doctor that the pain began while he was in the military, and 
it had progressed over the years.  A physical examination of 
the cervical and thoracolumbar spine revealed pain during 
various flexion, extension, and rotation exercises.  X-rays 
of the cervical spine showed disc degeneration at C5, C6 and 
L5, S1, and the VA doctor concluded the veteran suffered from 
spondylolysis, causing chronic back pain.  Unfortunately, the 
VA doctor did not provide an opinion as to whether the 
veteran's back disorder was incurred in his military service.  

As the record shows the veteran has a current diagnosis of 
spondylolysis and in service findings of back pain, a VA 
medical examination is necessary to determine whether there 
is any relationship between the current diagnosis and service 
event.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination with an appropriate medical 
professional.  The examiner is to provide 
an opinion as to whether it is at least as 
likely as not (50 percent or greater) that 
any diagnosed current back disability is 
related to service.

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  Then, re- 
adjudicate the claim.  If the claim 
remains denied, issue a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




